 

 

Exhibit 10.2

 

 

Description of performance goals for Chief Executive Officer under the Company’s

Annual At Risk Compensation Incentive Program

 

On December 19, 2005, the Compensation Committee of the Board of Directors of
National Fuel Gas Company (the “Company”) set specific performance goals for
fiscal year 2006 for Philip C. Ackerman, as Chief Executive Officer of the
Company, under the Company’s Annual At Risk Compensation Incentive Program. The
goals are specified levels of Company earnings per share (weighted as 55% of the
formula), long-term strategy, succession planning and long-term incentive
compensation goals (weighted as 10% of the formula), proved developed and
undeveloped reserves goals (weighted as 25% of the formula) and customer service
and safety goals (weighted as 10% of the formula).

 

 

 

 

 